UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

FEB I 2 2002

Thank you for your letter concerning the educational program for
and your
comments about the President's "No Child Left Behind goals. According to your e-mail, you
believe that
and other children with autism in your school district are not receiving an
"adequate" public education because they are not getting the amount of special education
services they need. You refer to recommendations for services for children with autism in the
report "Educating Children with Autism", developed by the National Research Council and
expressed concern about its application under the IDEA.
When the President speaks of leaving no child behind, his commitment refers to all children,
including those with disabilities. The passage of the Education for All Handicapped Children
Act (now the Individuals with Disabilities Education Act (IDEA)) has helped millions of
students with disabilities achieve high academic standards and participate fully in American
society. Yet, notwithstanding this progress, the U.S. Department of Education recognizes the
challenges States and localities face in carrying out the responsibility to provide appropriate
educational services for children with disabilities. The Department has already begun to prepare
for the reauthorization of IDEA with the goal of improving services to children with disabilities.
We will consider your remarks along with comments received from other individuals during the
upcoming reauthorization activities.
However, with respect to your immediate concerns about
and other young children with
autism in your school district, the IDEA statute and Part B regulations (copy enclosed) both
make clear that services for a child must be identified and provided based on the unique needs of
the child. One of the goals of the IDEA is "to ensure that all children with disabilities have
available to them a free appropriate public education ["FAPE"] that emphasizes special
education and related services designed to meet their unique needs .... " 20 U.S.C.
§ 1400(d)(1)(A); 34 CFR §300.300.1(a) (emphasis added). Special education under the IDEA is
"specially designed instruction, at no cost to the parents, to meet the unique needs of a child with
a disability..." 20 U.S.C. §1402(25); 34 CFR §300.26(a)(1) (emphasis added). In addition,
under 34 CFR 300.300(a)(3)(ii), "the services and placement needed by each child with a
disability to receive a free appropriate public education must be based on the child's unique
needs, and not on the child's disability." Thus, decisions regarding the provision of services that
are appropriate for an individual child must be based on the child's unique needs and not on the
disability category in which the child is classified.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our m i s s i o n is to e n s u r e equal a c c e s s to education a n d to prornote educational excellence throughout the Nation.

Page 2
It is through the individualized education program (IEP) that the child's special education and
related services are identified. In determining a child's IEP content, the Part B regulation at 34
CFR §300.347 (a)(3) requires that a child's IEP include "a statement of special education and
related services and supplementary aids and services to be provided to the child or on behalf of
the child, and a statement of the program modifications or supports for school personnel that will
be provided to the child." Parents are members of the IEP team and through the IEP process, a
parent can also discuss with school officials different approaches that would appropriately meet
their child's unique needs.
As you know, if the parent and the local school district staff cannot agree on the content of the
IEP, the parent can ask for a due process hearing, and an impartial hearing officer can make an
independent decision in order to resolve any disagreements. See 20 U.S.C. § 1415(0; 34 CFR
§§300.507-300.514. A mediation process must also be available to assist parties in resolving
disputes when a due process hearing is requested. 20 U.S.C. §1415(e); 34 CFR §300.506. A
parent also has the option of filing a complaint with the State if they believe that a public agency
has violated a requirement of Part B. The complaint procedures applicable to Part B are
described in the enclosed regulations at 34 CFR §§300.660-300.662. Copies of two OSEP
Memoranda, which discuss the mediation and complaint processes, are enclosed for your
information.
Thank you for sharing your experiences and expressing your concerns with us. If we can be of
further assistance, please contact Dr. Ken Kienas (OSEP's State Contact for Colorado) at
(202) 205-9057.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
Enclosures

